Bigelow, J.
The St. of 1851, c. 343, § 1, gives a lien only for labor performed in erecting, altering or repairing any building. The petitioners do not confine their claim to a lien for the labor performed in building the furnace, but include also the debt due for erecting the wall near and around the furnace. If the furnace is a building, in the sense in which that word is used in the Sts. of 1851, c. 343, and 1852, c. 307, it is very clear that the wall is not. The word “building” cannot be held to include every species of erection on land, such as fences, gates or other like structures. Taken in its broadest sense, it can mean only an erection intended for use and occupation as a habitation or for some purpose of trade, manufacture, ornament or use, constituting a fabric or edifice, such as a house, a store, a church, a shed. That the word building was used in this sense in the statutes above cited, and did not comprehend every species of erection on land, is strongly implied by St. 1855, c. 431, in which the word “ structure ” is added to the word “ building,” in giving a lien for labor and materials.
The wall in the present case cannot be deemed an essential or integral part of the furnace, necessary to its construction, and making a part of the building, like the wall of a cellar, or the foundation stones of a house. It was not connected with the furnace; it was only an appurtenance or appendage to it, inclosing a portion of the lot on which the furnace was erected,,and rendering it less liable to encroachment and injury from the sliding of stones, earth or wood from the side of the hill against which it was built. It is like an embankment or wall, unconnected with a building, but intended to protect it from being undermined by the falling over of earth adjacent to it, or by a stream of water which runs near it.
The certificate filed in the registry of deeds therefore did not contain “ a just and true account of the demand justly due to him after all just credits given,” as required by St. 1851, c. 343, § 2. Lynch v. Cronan, 6 Gray, 531. The petitioners, having failed to comply with the requisitions of the statute in the certificate filed by them, cannot maintain these proceedings.

Petition dismissed.